                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                                 1:19 CV 61

UNITED STATES OF AMERICA,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
v.                                                   )                      ORDER
                                                     )
APPROXIMATELY $98,130.12 IN U.S.                     )
CURRENCY SEIZED FROM RODNEY                          )
ALLISON AND LATASHA JOHNSON,                         )
                                                     )
           Defendant.                                )
___________________________________                  )

       This matter is before the Court upon the parties’ Joint Motion to Stay (Doc. 7), which

requests that this civil forfeiture proceeding be stayed pending the completion of a related

criminal case.

         A court is required to stay a civil forfeiture proceeding upon the motion of the

United States if it determines that civil discovery will adversely affect the ability of the

Government to investigate or prosecute a related criminal case.1 18 U.S.C. §981(g)(1).

Similarly, a court must stay a civil forfeiture proceeding upon the motion of the claimant

where: (1) the claimant is the subject of a related criminal case or investigation; (2); the

claimant has standing to assert a claim in the civil forfeiture proceeding; and (3) the

continuation of the forfeiture proceeding would burden the right of the claimant against self-


1
 In determining whether a criminal case or investigation is “related” to a civil forfeiture
proceeding, the court considers the degree of similarity between the parties, witnesses, facts, and
circumstances involved in the two proceedings, without requiring an identity with respect to any
one or more factors. 18 U.S.C. § 981(g)(4).
incrimination in the related criminal case. 18 U.S.C. § 981(g)(2).

       Having reviewed the parties’ Motion, the record, and applicable authority, the Court

finds that a stay of these proceedings is warranted.

       Accordingly, the parties’ Joint Motion to Stay (Doc. 7) is GRANTED, and this

matter is STAYED for a period of 90 days. After the expiration of that 90-day period, the

stay shall automatically dissolve unless the Government or Claimants show by motion

(accompanied by a status report) reasons why the stay should not be lifted.



                                           Signed: May 10, 2019
